Citation Nr: 0942432	
Decision Date: 11/06/09    Archive Date: 11/12/09	

DOCKET NO.  08-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed attributable to asbestos exposure during service.  

REPRESENTATION

Veteran represented by:	  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The Veteran had active military duty from June 1957 to 
November 1960.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The case is now ready for 
appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The Veteran may have had some exposure to asbestos during 
service, but is clearly shown to have had far greater 
exposure after service with a 30-year history of employment 
as a pipefitter, and the only competent medical opinion on 
file is against the claim.  


CONCLUSION OF LAW

A lung disease, whether attributable to exposure to asbestos 
during service or not, was not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in July 2007, 
prior to the issuance of the rating decision now on appeal 
from October 2007.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The notice requirements are satisfied.

The service treatment and personnel records were collected, 
records of a private medical examination were collected, and 
the Veteran was provided a VA examination with record review 
which was later returned with a request for an opinion 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All known 
available and relevant evidence has been collected, and VCAA 
is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for any disease or injury 
incurred or aggravated or otherwise attributable to active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for certain chronic 
disabilities which are shown to have become manifest to a 
compensable degree within one year after a Veteran's 
separation from service.  38 U.S.C.A. §§ 1101,1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

No law or regulation specifically discusses asbestos and 
service connected for asbestos-related diseases.  In 1988, VA 
issued a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 1988).  The 
information and instructions contained in the DVB Circular 
were later included in VA Adjudication Procedural Manual M21-
1, Part VI.  

VA must analyze the appellant's claim for service connection 
in consideration of VA guidelines.  It is accepted that the 
latency period for asbestos-related diseases varies from 10 
to 45 years or more between initial exposure and development 
of disease.  It is recognized that some of the major 
occupations involving asbestos exposure include work in 
shipyards and insulation work.  There is a prevalence of 
asbestos-related disease among shipyard and insulation 
workers since asbestos was used extensively in military ship 
construction.  Additionally, VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  In this case, the 
record shows that the RO complied with these procedures.  

Analysis:  The Veteran filed his original claim for service 
connection for disability of the lungs attributable to 
asbestos exposure during service in July 2007, at age 67, 
some 46 years after he was separated from service.  It has 
been his central contention in both written arguments and 
testimony before the undersigned at a video conference 
hearing in May 2009 that current lung disease diagnosed is 
directly attributable to asbestos exposure during his service 
aboard ship in the US Navy.  

At the time of his personal hearing, the Veteran reported 
that he did serve aboard a single ship (USS Hamul; a 
destroyer support vessel) initially in his documented 
military occupation as a draftsman.  However, at some point 
either at his request or at the request of superiors, he 
reported being placed into service as a general deckhand 
performing various functions, including standing watches in a 
boiler room below decks.  Much of the duties he described 
were performed above decks in the open air, but the Veteran 
did report that he had to stand 4-hour watches in the boiler 
room on an approximate one-month trip across the Pacific 
Ocean.  The Veteran also indicated that he slept in quarters 
below decks which had steam pipes in them which were likely 
wrapped with asbestos insulation.  The Veteran also testified 
that he worked from 1962 until 1999 as a pipefitter, during 
which time he also had exposure to asbestos fibers on 
occasion.  He also reported that he was a smoker during the 
time he was in the Navy, but quit smoking in 1980 when the 
pleural thickening in his lungs was initially discovered.

The service medical records show no complaints, findings, 
treatment or diagnosis for lung disease, chronic obstructive 
pulmonary disease (COPD), or pleural plaques.  The Veteran 
was provided a routine chest X-ray study at the time he 
separated from service in November 1960 and this was noted to 
be negative.  

The service personnel records do reveal the Veteran served in 
the Navy as a draftsman, and there is no documentation of him 
serving as a general deck hand as he has alleged.  However, 
as it is understood that a ship has little use for a 
draftsman while underway, the Veteran's credible testimony to 
having served as a general deckhand while aboard ship is 
consistent with his conditions of military service.

The first objective medical evidence on file noting a problem 
with disability of the lungs is a private medical record of 
August 1996.  At this time the Veteran was 56 years old and 
had been separated from service for 36 years.  This report 
plainly states that the Veteran "has a history of exposure to 
asbestos during the course of his employment as a pipefitter" 
following service separation.  He had in fact participated in 
a "pipefitters union screening examination" in April 1990, 
and was found to have an abnormal chest X-ray.  He had just 
returned for further follow-up.   There was no dyspnea, 
cough, sputum production or wheezing, and no chest pain.  The 
Veteran had smoked 1 to 1 1/2 packs of cigarettes per day for 
23 years quitting at age 40 (which would have been around 
1980 as the Veteran testified before the undersigned).  The 
Veteran had previously undergone surgery to remove a vocal 
cord nodule in 1975.  

Notably, this private medical examination noted that the 
Veteran had served in the Navy from 1957 to 1960 and that 
there was "no asbestos exposure during this time."  From 1961 
until the time of this examination in 1996, the Veteran had 
worked continuously as a pipefitter, and he reported that at 
his last "significant asbestos exposure" was while working at 
the "NSP Monticello Plant some time in the 1980's."  A chest 
X-ray indicated pleural plaques bilaterally.  The impression 
was asbestos-related pleural disease.  Pulmonary function 
studies showed a "mild obstructive ventilatory impairment."  
X-ray studies themselves noted bilateral fibrous pleural 
plaque formation "consistent with" asbestos-related pleural 
disease.

There is no further record of any treatment or evaluation of 
the Veteran at any time until he was subsequently provided a 
VA examination in conjunction with his claim in September 
2007.  The Claims folder was available and reviewed by the VA 
doctor.  The Veteran reported asbestos exposure both during 
duties aboard ship and in 30 years of post-service employment 
as a pipefitter.  The doctor noted that the Veteran was 
provided post-service employment examinations with respect to 
a history of asbestos exposure.  The Veteran had never been 
treated for lung disease and was not found to have any 
particular adverse symptoms on current VA examination.  
Current pulmonary function studies showed only a moderate 
"obstructive" pulmonary disease.  The examination reported 
also noted that the Veteran did not now smoke but that he 
quit smoking in 1992.  The results of examination were only a 
history of asbestos exposure manifested with multiple pleural 
plaques, and also a mild obstructive pulmonary disease with 
no existing symptoms.  

Noting that this physician had not been previously asked to 
provide an opinion in respect to the Veteran's pending claim, 
the claims folder and examination report was returned to the 
VA doctor with a request for an opinion regarding etiological 
origins.  In October 2007, this VA doctor wrote that the 
Veteran was found on examination to have numerous calcified 
pleural plaques which was consistent with a prior history of 
asbestos exposure.  It was also noted that the Veteran had a 
lengthy history of smoking tobacco for some 25 years during 
and after service.  The doctor wrote that his examination did 
not establish any causal relationship between mild COPD and a 
history of asbestos exposure, and it was noted that the 
Veteran's COPD was as likely as not causally related to his 
long history of smoking tobacco.  This is the only competent 
medical opinion on file.  

The Board finds that a preponderance of the evidence of 
record is against the Veteran's claim to have lung disability 
attributable to incidents of military service.  The RO 
provided the Veteran with VCAA notice of the evidence 
necessary to substantiate his claim and collected the service 
personnel and medical records in an attempt to identify 
whether there was any documented asbestos exposure during 
service.  No such exposure is objectively verified.  The 
Veteran has reported sleeping aboard ship in spaces which had 
insulated steam pipes and working as a general deckhand both 
above and below decks, including a 30-day period with 4-hour 
shifts in the boiler room, which is an area understood by VA 
to be perhaps most prevalent of exposure to asbestos.  This 
testimony is generally credible, and although the Veteran did 
not have a military occupation placing him in areas of the 
ship mostly affected by asbestos, it is certainly understood 
that an individual whose service was not needed in his 
primary occupation would be directed to perform such duties 
as were required.  

However, without question, the Veteran served some 30 years 
as a pipefitter after service in a profession which is also 
well known as at-risk for asbestos exposure.  Indeed, the 
August 1996 private physical examination notes that the 
Veteran participated in a pipefitters' union screening 
examination in 1990 at which time he was found to have an 
abnormal chest X-ray.  This appears to have been the initial 
clinical finding of pleural plaques in the Veteran's lungs, 
but this was 1990, and not 1980 as the Veteran testified 
before the undersigned.  It is also noteworthy that the 
Veteran was actually provided pipefitters' union screening 
examinations specifically for the purpose of identifying lung 
disease due to asbestos exposure.  At this time, the Veteran 
reported smoking during and following service until age 40, 
which is consistent with statements later provided.  Also 
consistent with later VA examination was the fact that this 
examination, though noting pleural plaques consistent with 
asbestos exposure, did not identify any particularly active 
adverse symptomatology.  Also noteworthy is the fact that at 
the time of this union examination, the Veteran reported 
serving in the Navy from 1957 to 1960 and that he apparently 
reported "no asbestos exposure during this time."  Of course, 
this is not consistent with the Veteran's pending claim and 
written and verbal statements.

Later VA examination in September 2007 notes that the Veteran 
reported quitting smoking in 1992, which is not consistent 
with either his testimony in 2009 or the private medical 
examination in 1996, each of which note that the Veteran 
stopped smoking in or around 1980.  This examination noted 
that the Veteran had a prior history of asbestos exposure 
which was manifested by multiple pleural plaques, and 
separately noted the existence of a mild obstructive 
pulmonary disease (COPD) with no existing symptomatology.  
When asked to provide an opinion, this physician wrote that 
he was unable to provide any causal relationship between mild 
COPD and a history of asbestos exposure, but that the 
Veteran's COPD was likely related to a long history of 
smoking.  It is of course well established and beyond 
question in the medical field that COPD, chronic, 
"obstructive" pulmonary disease is an obstructive lung 
disease, whereas asbestosis manifested by pleural plaques or 
pleural thickening results in the end stage in a 
"restrictive" lung disease.  As noted, the VA physician did 
not and could not provide any causal connection between the 
Veteran's diagnosed mild COPD, which he attributed to a 
lengthy history of cigarette smoking, and the other diagnosis 
of pleural plaques likely related to past asbestos exposure.  
The Veteran certainly did not submit any medical evidence or 
opinion relating his COPD to asbestos exposure, and the Board 
is not aware of any causal connection.

The Veteran's mild COPD has been causally related to a 
lengthy history of smoking tobacco for three years in 
service, and many more years following service separation.  
Effective in July 1998, 38 U.S.C.A. § 1103(a) provides that a 
Veteran's disability or death will not be considered to have 
resulted from personal injuries suffered or disease 
contracted in line of duty on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the Veteran during the Veteran's service.  Service 
connection for COPD attributable to tobacco use during and 
subsequent to service is not warranted, and is prohibited by 
the statute as it applies to this appeal.  

However, the Veteran is also shown to have pleural plaques, 
likely attributable to asbestos exposure during is lifetime.  
While apparently asymptomatic at any time from 1990 through 
present, this is still a physical finding which would warrant 
service connection if the evidence for and against the claim 
that it is attributable to exposure during service is in 
equipoise or better.  The Board finds that a preponderance of 
the evidence on file is against the claim simply because the 
Veteran's reported exposure during service aboard ship was 
extremely limited in nature and duration, as opposed to his 
well-documented, more consistent and lengthy exposure as a 
pipefitter for some 30 years following service separation.  

The Board does not find there was likely exposure in berthing 
areas with steam pipes insulted with asbestos, in the absence 
of any evidence or information showing that this was in poor 
repair or the subject of repair while the Veteran occupied 
those areas.  While the Veteran has provided somewhat 
credible evidence of working in the boiler room during one 
trans Pacific period of 30 days for 4-hour shifts, the 
Veteran has not reported anything other than he stood watch 
for 4-hour periods in the spaces during that 30-day period.  
To the extent that the Veteran now reports being exposed to 
asbestos during service in the Navy, this report certainly is 
inconsistent with what he apparently told a private physician 
in 1996 which unequivocally states that there was "no 
asbestos exposure during this time."  

Clearly, pure probability theory provides a vastly greater 
window of opportunity for asbestos exposure during 30 years 
of post-service employment as a pipefitter, for which the 
Veteran was provided a pipefitters' union screening 
examination, recognizing that exposure was a risk in that 
profession, as opposed to a 30-day period of 4-hour shifts 
standing watch in a boiler room.  The only competent clinical 
opinion on file is against the Veteran's claim, and he has 
not submitted any competent medical evidence or opinion 
suggesting that his pleural plaques of the lungs are 
attributable to asbestos exposure during his service in the 
Navy.  A preponderance of the evidence is against this claim.





ORDER

Entitlement to service connection for a lung disorder, 
claimed attributable to asbestos exposure during service is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


